DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 11/9/22, all requested changes to the claims have been entered.  Claims 1-13 were previously pending.  Claims 6-13, related to non-elected Inventions II and III, have been cancelled.  Claims 1-5 are currently pending.  The amendments have resolved the pending 112(b) and 102 rejections, which are herein withdrawn.


Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, and similarly independent claims 1 and 2, none of the prior art teach or fairly suggests the limitation of “combine the digital data models derived from each imaging device into a composite digital model of the target work”, in combination with the other limitations of the claim.  The prior art of Hekker (USPN 5,078,501) discloses a process of using different imaging technologies to produce scanned data models of an artefact, transforming the model and using the transformed model to identify and select target artefact minutiae/signature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AARON W CARTER/Primary Examiner, Art Unit 2665